DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 9/24/2022 has been entered. Claims 1, 3, 5-7, 9-15 and 17-20 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed 9/14/2022, with respect to the rejection(s) of claim(s) claims 1, 6-7, 9, 15 and 17-19 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiDomenico et al. U.S. Patent 5,680,141 (previously cited).

Claim Objections

Claim 12 is objected to because of the following informalities: in line 1, “The antenna calibration system of claim 8” should be changed to -- The antenna calibration system of claim 7 --.  Appropriate correction is required.


35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “optimization means, test generator, measurement means, evaluation means, and storage means”, as recited in application claim 7 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, it is unclear whether the claimed element invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the following reasons below:

The claimed elements “optimization means” correspond to the claimed optimization module 402 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “test generator means” corresponding to the claimed test generator 504 (FIG. 5 and para. [0024]) include structural term “generator”, therefore, the claimed elements STILL DO NOT INVOKE 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Examiner’s comments: in order to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claimed elements “test generator means” SHOULD BE CHANGED TO -- test generating means --.

The claimed elements “measurement means” correspond to the claimed measurement unit 406 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “evaluation means” correspond to the claimed evaluation unit 416 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed elements “storage means” correspond to the claimed memory 506 (FIG. 4 and para. [0023]), therefore, the claimed elements do invoke 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiDomenico et al. U.S. Patent 5,680,141 (previously cited).

Regarding claim 1, DiDomenico et al. discloses an antenna calibration method for a beam steering radar (in column 2 lines 50-57, DiDomenico et al. discloses an invention to provide unique digital control and automatic calibration techniques for ferroelectric phase shifters that are used to steer phased-array antennas) comprising: determining a first set of input voltages for a plurality of phase shifters (DiDomenico et al. further discloses at system startup (in column 6 lines 50-55) and during transmit period (column 4 lines 38-50), FIG. 1 processor system 60 also outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34. In view of that, the foregoing teachings are interpreted as FIG. 1 transceiver uses predetermined stored data being converted to analog control voltages applying to the phase shifters 31-34) coupled to a plurality of antenna elements in an antenna array in the beam steering radar, the voltages to control phases of signals for transmission by the antenna array; applying the first set of input voltages to the antenna array (in column 4 lines 1-10, DiDomenico et al. discloses FIG. 1 phased-array antenna 22 has sixteen antenna elements 40 arrayed in four columns 35-38 with four elements 40 in each column. The four antenna elements 40 are connected to a different one of the antenna ends of ferroelectric phase shifters 31-34 via lines 51-54, respectively. As discussed above, during transmit period (column 4 lines 38-50), FIG. 1 processor system 60 also outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34); measuring radiating signals resulting from the first set of input voltages (in column 6 lines 42-50 and shown in FIG. 3, DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85); selecting an optimization algorithm from a gradient descent algorithm, a genetic algorithm, or a particle swarm algorithm (in column 6 lines 32-44,

    PNG
    media_image1.png
    703
    505
    media_image1.png
    Greyscale


DiDomenico et al. further discloses FIG. 3 is a processor flow diagram primarily illustrating the phase-shifter control functions of processor system 60. In response to an operator input from keyboard 63 as determined in read STEP 80, processor system 60, in control STEP 81, performs conventional control of frequency synthesizer 21 and radar receiver 48. Processor system 60 performs these control functions via lines 55. In view of that, DiDomenico et al. further discloses FIG. 3 method is interpreted as “genetic algorithm”); iteratively optimizing voltage and phase values for the plurality of phase shifters to determine voltage and phase value pairs that result in a desired gain for the antenna array (in column 6 line 40 via column 7 line 10, DiDomenico et al. discloses processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85. FIG. 3 method discloses the process can be iterated. Furthermore, DiDomenico et al. discloses during a transmit period, rf energy from phase shifters 31-34 drives antenna elements 40. And because columns 35-38 (in FIG. 1) are appropriately spaced at a certain distance and are driven at different phases, a highly directional radiation pattern results that exhibits gain in some directions and little or no radiation in other directions. In view of that, the calibration error factors apply concurrent calibrated analog control voltages to the ferroelectric phase shifters for controlling their relative phase shifts that result in a desired gain for the phased- array antenna. FIG. 3 further discloses the process performed by FIG. 1 embodiment can be iterated).
DiDomenico et al. does not, however, disclose the step of “storing the voltage and phase value pairs in a look-up-table in the beam steering radar” as set forth in the application claim.
As discussed above, because DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data (in a table lookup (column 7 lines 3-6)), in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85 as discussed in FIG. 3, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. teachings can be modified to store the voltage and phase value pairs in a look-up-table. The motivation for the modification is that because DiDomenico et al. discloses calibration polynomials be constructed and stored for more rapid real-time generation of the calibration error factors (column 6 lines 8-15), therefore, the corrected voltage and phase value pairs should also be stored in a look-up-table for more rapid real-time operation.

Regarding claim 7, DiDomenico et al. discloses an antenna calibration system for use with a beam steering radar (in column 2 lines 50-57, DiDomenico et al. discloses an invention to provide unique digital control and automatic calibration techniques for ferroelectric phase shifters that are used to steer phased-array antennas), comprising: an optimization means to determine operational voltages for a plurality of phase shifters coupled to an antenna array in the beam steering radar, the antenna array having a plurality of antenna elements (DiDomenico et al. further discloses at system startup (in column 6 lines 50-55) and during transmit period (column 4 lines 38-50), FIG. 1 processor system 60, corresponding to the claimed optimization means, outputs phase-shift data to D/A converter 69, which converts that data into analog control voltages that are applied to the phase-shift control terminals of phase shifters 31-34. In column 4 lines 1-10, DiDomenico et al. discloses FIG. 1 phased-array antenna 22, corresponding to the claimed antenna array, has sixteen antenna elements 40, corresponding to the claimed plurality of antenna elements, arrayed in four columns 35-38 with four elements 40 in each column. The four antenna elements 40 are connected to a different one of the antenna ends of ferroelectric phase shifters 31-34, corresponding to the claimed plurality phase shifters,); a test generator means to control a set of input voltages for the antenna array (in column 3 lines 11-20, DiDomenico et al. further discloses because the data processor system applies analog control voltages to the phase shifters for controlling the relative phase shifts, the data processor system corresponds to the claimed test generator means); a measurement means adapted to receive signals transmitted from the antenna array (in column 5 lines 10- 20, FIG. 1 radar receiver 48, corresponding to the claimed measurement means, receives signals transmitted from the phased-antenna array); an evaluation means coupled to the measurement means (in column 6 lines 42-60 and FIGS. 1 & 3, DiDomenico et al. further discloses processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data, in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85. In view of that, the processor system 60 corresponds to the claimed evaluation means).
DiDomenico et al. further discloses a storage means coupled to the evaluation means (table look-up, corresponding to the claimed storage unit, in column 7 lines 3-5), however, does not expressly disclose the step of “storing the operational voltages and corresponding transmit angles” as set forth in the application claim.
As discussed above, because DiDomenico et al. further discloses FIG. 1 processor system 60 next reads the output of radar receiver 48, in read STEP 83, updates stored data (in a table lookup (column 7 lines 3-6)), in update STEP 84, and displays appropriate data, e.g., radar information, on display monitor 62 in display STEP 85 as discussed in FIG. 3, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. teachings can be modified to store the voltage and phase value pairs in a look-up-table. The motivation for the modification is that because DiDomenico et al. discloses calibration polynomials be constructed and stored for more rapid real-time generation of the calibration error factors (column 6 lines 8-15), therefore, the corrected voltage and phase value pairs should also be stored in a look-up-table for more rapid real-time operation.
DiDomenico et al. further discloses wherein the optimization means is to select an optimization algorithm from a gradient descent algorithm, a genetic algorithm, or a particle swarm algorithm (

    PNG
    media_image1.png
    703
    505
    media_image1.png
    Greyscale


DiDomenico et al. further discloses FIG. 3 is a processor flow diagram primarily illustrating the phase-shifter control functions of processor system 60. In response to an operator input from keyboard 63 as determined in read STEP 80, processor system 60, in control STEP 81, performs conventional control of frequency synthesizer 21 and radar receiver 48. Processor system 60 performs these control functions via lines 55. In view of that, DiDomenico et al. further discloses FIG. 3 method is interpreted as “genetic algorithm”).

Regarding claim 9, in addition to claim 7, DiDomenico et al. further discloses a calibration probe configured to provide input to the antenna array (see the Abstract, the system further includes a temperature sensor circuit for sensing the temperature of each of the ferroelectric phase shifters. This temperature sensor circuit connects to the data processor system for inputting temperature information that the data processor system uses to calculate calculation error factors. In view of that, the temperature sensor circuit corresponds to the claimed calibration probe).

Regarding claim 12, in addition to claim 7, DiDomenico et al. further discloses wherein the evaluation unit means is to evaluate a convergence criteria for the optimization algorithm (
    PNG
    media_image1.png
    703
    505
    media_image1.png
    Greyscale

In column 6 lines 48-65, DiDomenico et al. further discloses processor system 60 then performs new-data decision STEP 90 to determine if the most recently read data in read STEP 86 is different from the previously stored data stored in update data STEP 84, or from default data at system startup. If the data read in read STEP 86 is not new, processor system 60 looks at its input data to determine, in decision STEP 91, if a new operator request has been made via keyboard 63. If the operator enters an exit command at keyboard 63, as determined in decision STEP 92, the process follows the yes path and exits at exit STEP 93. In view of that, decision STEP 91 is interpreted as the claimed “convergence criteria”).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiDomenico et al. U.S. Patent 5,680,141 (previously cited), as applied to claim 1 above, and further in view of Feher U.S. Patent 5,784,402 (previously cited).

Regarding claim 6, in addition to claim 1 rejection, DiDomenico et al. discloses table lookup coupled to the ferroelectric phase shifters (column 7 lines 2-5), but does not disclose “the look-up-table is stored in a FPGA” as set forth in the application claim.
Feher in another US Patent teaches FPGA devices serving as look up tables can be implemented (column 12 lines 25-29). Because look up tables serve as memory, therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that DiDomenico et al. table lookup can be modified to store in FPGA as taught in Feher invention. The motivation for the modification is that Field-Programmable Gate Array (FPGA) is well known in the art for being employed in memory applications.


Allowable Subject Matter

Claims 3, 5 , 10-11 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15 and 17-20 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:  
           Regarding claim 15, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “wherein iteratively optimizing voltage and phase values comprises applying a first set of input voltages to the antenna array to converge on a maximum gain for each power distribution path in the antenna array”. The closest prior art of record, DiDomenico et al. U.S. Patent 5,680,141, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631